NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JOHN SCHAUFLER, DOC #H21724,     )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D17-1444
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed June 20, 2018.

Appeal from the Circuit Court for Polk
County; James A. Yancey, Judge.

Howard L. Dimmig, II, Public Defender,
and John C. Fisher, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


ROTHSTEIN-YOUAKIM, Judge.

             We affirm the trial court's revocation of John Schaufler's probation and the

sentences imposed upon revocation without further comment. We note, however, that

although the trial court recognized at the March 2017 revocation hearing that it should

not re-adjudicate Schaufler guilty of the original offenses because it had already

adjudicated him guilty of those offenses in May 2005 when originally imposing
probation, see Butler v. State, 195 So. 3d 1147, 1148 (Fla. 2d DCA 2016) ("Duplicative

adjudications of guilt after revocation of probation or community control are superfluous,

are unauthorized, and can cause undue confusion in future proceedings."), the record

on appeal nevertheless includes a second written judgment adjudicating him guilty of

the original offenses. This judgment, which was signed the same day as the revocation

hearing and accompanies the written sentences imposed following revocation of his

probation, was entered in error. See id. at 1148-49 ("[T]he circuit court only enters a

judgment on a violation of probation in those instances when it withheld an adjudication

of guilt, i.e., withheld judgment, at the time it originally imposed probation." (quoting

Jackson v. State, 56 So. 3d 65, 67 (Fla. 2d DCA 2011) (Altenbernd, J., concurring))).

Accordingly, we affirm the revocation of Schaufler's probation and the ensuing

sentences but remand for vacatur of the March 2017 written judgment adjudicating

Schaufler guilty a second time.

              Affirmed in part; remanded with instructions.


KELLY and SLEET, JJ., Concur.




                                             -2-